Continuing Abatement Order issued April 17, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-10-00382-CV
                                    ____________

   HMG PARK MANOR OF QUAIL VALLEY, LLC D/B/A PARK MANOR OF
    QUAIL VALLY AND PARK MANOR OF QUAIL VALLEY, Appellants

                                             V.

           AURELIA SANDERS, as Independent Administratratrix of the
                Estate of Dorothy M. Terry, Deceased, Appellee


                       On Appeal from the 434th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 09-DCV-176231


            CONTINUING                  ABATEMENT                  ORDER

       On October 18, 2010, appellants filed an unopposed motion to reset oral argument
because the parties are in the process of finalizing the settlement of this case. The parties
requested that the appeal be abated for 90 days to complete the settlement. The motion
was granted, and the appeal was abated until January 20, 2011. On February 3, 2011, this
court issued an order requesting that the parties advise the court of the status of the
settlement. No response was filed, and on March 4, 2011, the court notified the parties
that the court would consider dismissal of the appeal for want of prosecution. On March
15, 2011, the parties requested another 90-day extension of the abatement, which the court
granted.

      On July 14, 2011, this court again issued an order requesting that the parties advise
the court of the status of the settlement. The parties requested another 90-day extension
which the court granted. On November 22, 2011, appellants filed a motion to continue the
abatement again until February 16, 2012. The court granted the motion. To date, the
court has not been advised that the settlement has been completed. The appeal has been
abated for 18 months.

      Accordingly, we issue the following order.

      The court will consider REINSTATEMENT of the appeal on May 14, 2012. No
further extensions of time will be granted absent extraordinary circumstances.



                                     PER CURIAM